DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered.
 
Response to Amendment
	The amendment filed on 8/19/2021 has been entered.  Claims 1 and 3-16 are pending in the application.  Claim 2 is cancelled.  Claim 16 is new.  The amendments to the claims overcome each and every objection previously set forth in the Final Office Action mailed on 4/19/2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other References not listed on an IDS can be found in the Specification on page 1 line 14, page 10 lines 14-16, page 28 lines 15-16, page 34 line 10, and page 38 line 9.

Specification
The disclosure is objected to because of the following informalities:  
The Specification is missing a Cross-Reference to Related Applications section which states that this application is a 371 of PCT/EP2017/072049, filed 9/4/2017, and this application claims foreign priority to EP16187477.1, filed 9/6/2016.
Appropriate correction is required.

The abstract of the disclosure is objected to because:
-Line 10: please correct “based on a the gas” to “based on the gas”
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 13-16 are objected to because of the following informalities:  
-Claim 1, line 5: please correct “or a flow” to “or the flow”
-Claim 1, line 16: please correct “the liquid detector signal” to “the flow detector signal”
-Claim 1, line 18: please correct “that a gas bubble is present” to “that the gas bubble is present”
-Claim 1, lines 20-21: please correct “indicated a gas bubble” to “indicated the gas bubble”
-Claim 13, line 2: please correct “a gas bubble” to “the gas bubble”
-Claim 13, line 4: please correct “the volume of the gas” to “a volume of the gas”
-Claim 14, line 11: please correct “the gas detector” to “the gas detector signal”
-Claim 14, line 12: please correct “a gas bubble” to “the gas bubble”
-Claim 15, lines 2-3: please correct “the liquid drug flow signal” to “the liquid drug flow”
-Claim 16, line 7: please correct “after the flowing” to “after a flow”
-Claim 16, line 11: please correct “the gas detector” to “the gas detector signal”
-Claim 16, line 11: please correct “a gas bubble” to “the gas bubble”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an element for performing “generating a flow detector signal…”, an element for performing “generating a gas detector signal…”, and an element for performing “determining…that a gas bubble is passing the flow detection location…”.  It is unclear what structures are intended to perform these steps.  For examination purposes, the Examiner interprets that a flow detector generates a flow detector signal, a gas detector generates a gas detector signal, and a processor determines that a gas bubble is passing the flow detection location.
Claim 15 is rejected due to its dependency on rejected claim 14.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an element for performing “generating a gas detector signal…”, an element for performing “generating a flow detector signal…”, and an element for performing “determining that a gas bubble is passing the flow detection location…”.  It is unclear what structures are intended to perform these steps.  For examination purposes, the Examiner interprets that a gas detector generates a gas detector signal, a flow detector generates a flow detector signal, and a processor determines that a gas bubble is passing the flow detection location.

Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the supervision device as claimed, specifically including the processing unit configured to determine that a gas bubble is present at the flow detector location at the flow detection time if the flow detector signal does not indicate a liquid drug flow at the flow detection time and the gas detector signal indicated a gas bubble at the gas detection location at the gas detection time.
The closest prior art is Lee et al. (US 2016/0175519 A9).  Lee discloses a supervision device (syringe pump 10, see Fig. 1) for supervising liquid drug flow in a flow channel (IV tubing 24), the supervision device (syringe pump 10) including: a flow detector (flow sensor 33) operatively coupled with the flow channel (IV tubing 24) and generating a flow detector signal indicating that a flow has been detected or a flow has not been detected in the flow channel (IV tubing 24) at a flow detection location (location of flow sensor 33) at a flow detection time (see par. [0036]-[0040]); a gas detector (bubble sensor 32) operatively coupled with the flow channel (IV tubing 24) and generating a gas detector signal indicating whether a liquid drug or a gas is present in the flow channel (IV tubing 24) at a gas detection location (location of bubble sensor 32) at a gas detection time (see par. [0028]), the gas detection location (location of bubble sensor 32) being located a distance upstream from the flow detection location (location of flow sensor 33) (see Fig. 1), and the flow detection time occurring an expected delay volume after the gas detection time (see Fig. 1); and a processing unit (electronic controller 44) in operative coupling with the flow detector (flow sensor 33) and the gas detector (bubble sensor 32) (see par. [0023]), wherein the processing unit (electronic controller 44) is configured to determine, based on the gas detector signal and the liquid detector signal, whether non-flowing liquid drug or a gas bubble is present at the flow detection location (location of flow sensor 33) at the flow detection time (see par. [0023] and [0044]-[0046]).
However, Lee fails to state the processing unit configured to determine that a gas bubble is present at the flow detector location at the flow detection time if the flow detector signal does not indicate a liquid drug flow at the flow detection time and the gas detector signal indicated a gas bubble at the gas detection location at the gas detection time.
Claims 3-13 are allowed by virtue of their dependency on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 14-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to independent claim 14, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the method for supervising liquid drug administration as claimed, specifically including determining, based on the gas detector signal and the flow detector signal, that a gas bubble is passing the flow detection location if the flow detector signal does not indicate a liquid drug flow and an expected delay volume has passed after the gas detector detected the passing of a gas bubble.
The closest prior art is Lee et al. (US 2016/0175519 A9).  Lee discloses a method for supervising liquid drug administration via a flow channel (IV tubing 24), the method including: generating a flow detector signal (via flow sensor 33) in dependence of a flow in the flow channel (IV tubing 24) at a flow detection location (location of flow sensor 33) (see par. [0036]-[0040]); generating a gas detector signal (via bubble sensor 32) in dependence of whether liquid drug or gas is present in the flow channel (IV tubing 24) at a gas detection location (location of bubble sensor 32) at a distance upstream from the flow detection location (location of flow sensor 33) (see Fig. 1, par. [0028]).
However, Lee fails to state the step of determining, based on the gas detector signal and the flow detector signal, that a gas bubble is passing the flow detection location if the flow detector signal does not indicate a liquid drug flow and an expected delay volume has passed after the gas detector detected the passing of a gas bubble.
Claim 15 would be allowable by virtue of its dependency on allowable claim 14.

In regards to independent claim 16, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the method for supervising liquid drug administration as claimed, specifically including determining that: a gas bubble is passing the flow detection location if the flow detector signal does not indicate a liquid drug flow and the expected delay volume has passed after the gas detector detected the passing of a gas bubble.
The closest prior art is Lee et al. (US 2016/0175519 A9).  Lee discloses a method for supervising liquid drug administration via a flow channel (IV tubing 24), the method including: generating a gas detector signal (via bubble sensor 32) in dependence of whether liquid drug or gas is present in the flow channel (IV tubing 24) at a gas detection location (location of bubble sensor 32) at a distance upstream from a flow detection location (location of flow sensor 33) (see Fig. 1, par. [0028]); generating a flow detector signal (via flow sensor 33) in dependence of a flow in the flow channel (IV tubing 24) at a flow detection location (location of flow sensor 33) after the flowing of an expected delay volume (see par. [0036]-[0040]).
However, Lee fails to state the step of determining that: a gas bubble is passing the flow detection location if the flow detector signal does not indicate a liquid drug flow and the expected delay volume has passed after the gas detector detected the passing of a gas bubble.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783